Citation Nr: 0932556	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  03-37 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension as 
secondary to depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1988 to September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2005, the 
Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The issues remaining on appeal 
were remanded for additional development in July 2005 and 
December 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  A review of the record shows the 
Veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claims 
by correspondence dated in October 2002, August 2005, and 
January 2008.  He was notified that the VCAA applied to all 
elements of a claim in January 2008.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159 

In this case, service treatment records dated in October 1989 
included an addendum noting that the Veteran had three 
alcohol-related arrests prior to service which warranted a 
diagnosis of ethanol dependence.  Reports show he was 
admitted to the alcohol rehabilitation department from 
December 1989 to January 1990.  The final diagnosis was 
alcohol dependence.  In his September 1990 report of medical 
history the Veteran reported depression or excessive worry, 
that he had attempted suicide on September 9, 1990, and that 
he had been hospitalized for three days at the Psychiatric 
Clinic of the Charleston Naval Hospital.  The examiner noted 
that the attempted suicide was a suicide gesture and that 
there were no further suicide ideations.  It was also noted 
that the Veteran's depression was considered to be resolved.  

In his original September 2002 claim the Veteran, in essence, 
stated he was not presently depressed, but that he was 
seeking service connection in case of any future problems.  
Private medical records dated in February 2004 show he was 
hospitalized and provided diagnoses including suicidal 
ideation, depression, and psychosis.  It was noted that he 
stated his overdose of Elavil was not a suicide attempt, but 
his spouse felt that he was stressed as a result of a court 
matter.  

At his personal hearing in April 2005 the Veteran asserted 
that he had an acquired psychiatric disorder as a result of 
inappropriate contact by a supervisor during active service.  
He stated he had been a dental technician during service and 
that the dentist he worked with would make rude comments and 
grab him inappropriately.  He reported he had worked with 
this dentist for about six months and that reports to his 
chief had been ignored.  He stated that he began drinking not 
too long after these incidents.  

A VA psychiatric examination report dated in October 2006 
included a summary of the evidence of record.  The examiner 
provided diagnoses of depression and a history of past 
substance abuse, but stated the criteria for a diagnosis of 
PTSD were not present.  In a January 2007 addendum the 
examiner noted the etiology of the Veteran's depression was 
time-related to his service experience during which he 
underwent ongoing sexual harassment.  It is unclear, however, 
upon what basis the examiner had determined that the Veteran 
had experienced sexual harassment.  

The Board remanded the issues remaining on appeal for 
additional development in December 2007 and at that time 
noted the Veteran's claim of sexual harassment during active 
service was unsupported by any evidence other than statements 
he and his spouse provided many years after service.  It was 
further noted that his testimony as to his alcohol use 
history was inconsistent with information provided in the 
addendum to an October 1989 service medical report.  The 
remand instructions requested that the Veteran's service 
personnel records and an additional medical opinion be 
obtained.  

The Board notes that the Veteran's service personnel records 
were obtained and added to the record in microfiche form.  
The records were subsequently copied and added to the claims 
file.  Those records included additional service treatment 
records and statements the Veteran made upon enlistment as to 
three separate incidents involving legal action for underage 
drinking.  The reports include statements indicating the 
reasons for the Veteran's recommended discharge from active 
service and additional service department psychiatric 
evaluation reports dated in September 1990.  Although a June 
2009 VA examiner, in essence, related diagnoses of PTSD and 
hypertension to the events in service described by the 
Veteran, there is no indication the examiner reviewed the 
evidence included in the service personnel records pertinent 
to the claimed in-service stressors.  The examiner noted the 
claims file and service medical records were reviewed and 
summarized specific reports in the examination report; 
however, no reports from the Veteran's personnel records were 
identified as having been reviewed.  The examiner's opinion 
was also apparently based upon his "sense that this veteran 
was exposed to a traumatic stress" without comment as to any 
of the inconsistent reports as to the Veteran's alcohol use 
history or the documented reasons for the Veteran's 
recommended discharge from service.  Therefore, the Board 
finds further development is required for an adequate 
determination.

It is significant to note that the Court has held that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  VA regulations, however, provide that if a 
PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should 
reviewed by the June 2009 VA examiner for 
clarification of the provided opinion.  
The examiner should be requested to 
review the complete record, including 
specific reports associated with the 
Veteran's service personnel records, and 
to identify any evidence of behavior 
changes following the claimed assault or 
other credible evidence believed to 
indicate that the personal assault 
occurred.

If the June 2009 VA examiner is 
unavailable, the Veteran should be 
provided an examination by a psychiatrist 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has 
an acquired psychiatric disorder as a 
result of an event during active service.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Initial 
Evaluations for PTSD, revised on April 2, 
2007.  The examiner should provide a 
summary of the pertinent evidence of 
record and reconcile any opinions 
provided with the June 2009 medical 
opinion.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




